787 So. 2d 276 (2001)
Y.F.B.,
v.
R.D.R.
No. 2001-CC-0345.
Supreme Court of Louisiana.
April 12, 2001.
PER CURIAM.
The application for reconsideration is denied. Relator's original writ application in this court was filed on February 6, 2001, sixty-two days after the court of appeal denied his writ application on December 6, 2000 and well outside of the thirty day period mandated by Supreme Court Rule X, § 5. Although relator's application in this court was filed within thirty days from the court of appeal's denial of rehearing, Supreme Court Rule X, § 5(a) extends the thirty day period for taking writs to this court only "in those instances where a rehearing is allowed" in the court of appeal. Uniform Court of Appeal Rules 4-9 and 2-18.7 do not provide for a rehearing from a denial of an application for supervisory writs.[1] Accordingly, the delay for taking writs to this court ran from the court of appeal's original writ denial, not its denial of rehearing.
NOTES
[1]  We recognize the court of appeal's writ denial in this case was done with an opinion; however, the court's decree makes it clear that its ultimate holding was to deny the application for supervisory writs.